194 Ga. App. 435 (1990)
390 S.E.2d 657
KALUSTIAN
v.
McDONALD.
A89A1998.
Court of Appeals of Georgia.
Decided February 7, 1990.
Ralph Kalustian, pro se.
E. Crawford McDonald, Robert B. Wedge, for appellee.
COOPER, Judge.
Appellant, acting pro se, filed a legal malpractice suit against appellee/attorney arising from appellee's representation of appellant in a criminal matter. With his answer, appellee filed a motion to dismiss the complaint for appellant's failure to file with his complaint the statutorily-required supporting affidavit of an expert. See OCGA § 9-11-9.1. The trial court granted appellee's motion, and this appeal followed.
The trial court did not err in granting appellee's motion to dismiss. Frazier v. Merritt, 190 Ga. App. 832 (2) (380 SE2d 495) (1989). Contrary to appellant's assertions, OCGA § 9-11-9.1 (b), the statutory exception to the requirement that the affidavit accompany the complaint, is inapplicable since appellant's case was not filed within ten days of the expiration of the statute of limitation. Furthermore, neither appellant's indigency nor the pendency of discovery matters was a barrier to the trial court's dismissal of the malpractice action for failure to comply with OCGA § 9-11-9.1.
Judgment affirmed. Deen, P. J., and Birdsong, J., concur.